Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “passive vent” is not present in the instant specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “passive vent” is not described in the specification as to what is considered “passive vent” and what is considered “active vent” or “vent”. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0108058 (hereinafter referred as “Clark”), in view of US 2004/0188344 (hereinafter referred as “Scott”).
Regarding claim 1, Clark teaches a vacuum filter device comprising a filter collar (assembly shown in fig. 3) having a lower and a top portion disposed from one another, the top portion having an inlet with a coupling device for attachment to a supply container (15) when in use, the inlet being located above one or more membranes (18) liquid tightly sealed within the collar, wherein the inlet comprises a portion forming a gap between the inlet and the membrane(s) (it is evident from fig. 1, 2, 3, 4, 6 and 7 that a gap is formed between where container 15 is connected to the upper portion and the membrane), a passive vent (25) comprising a filter (refer [0029]-[0030]) and containing a passageway in the portion of the filter collar, wherein gas in the atmosphere surrounding the vacuum filter device is pulled through the vent and the filter into the gap and inlet on an upstream side of the membrane(s) as a liquid passes through the membrane (refer description in [0025]-[0030]), an outlet located beneath the membrane(s) (lower part 13 comprises an outlet), a reservoir (16) located below and adjacent the outlet for receiving filtrate that has passed through the membrane(s) and outlet, a line having a bore (24) throughout from an interior of the collar adjacent the outlet to an exterior of the collar, the line being adapted to be connected to a source for drawing the liquid through the membrane(s) and into the reservoir (refer [0026]).
The portion forming a gap between the inlet and the membrane has a cylindrical shape in the device of Clark (refer fig. 1, 2, 3, 4, 6 and 7). Clark does not disclose that the portion is domed shaped portion.
Scott teaches (fig. 1-3, paragraphs [0031]-[0037]) a vacuum filter device comprising a filter collar having a lower (4) and a top (6) portion disposed from one another, the top portion having an inlet for attachment to a supply container when in use, wherein the inlet comprises a domed portion forming a gap between the inlet and the membrane(s) (refer domed shaped top portion 6). Scott also teaches different shapes of the portion above membrane in embodiments of fig. 4, fig. 5, and fig. 6. The disclosure of different shapes in embodiments of Scott suggest that selection of shape is a matter of design choice to one ordinary skill in the art. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a known shape in a portion above the membrane in the device of Clark because Scott discloses that such shape is known in the art.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0108058 (hereinafter referred as “Clark”), in view of US 5141639 (hereinafter referred as “Kraus”).
Regarding claim 1, Clark teaches a vacuum filter device comprising a filter collar (assembly shown in fig. 3) having a lower and a top portion disposed from one another, the top portion having an inlet with a coupling device for attachment to a supply container (15) when in use, the inlet being located above one or more membranes (18) liquid tightly sealed within the collar, wherein the inlet comprises a portion forming a gap between the inlet and the membrane(s) (it is evident from fig. 1, 2, 3, 4, 6 and 7 that a gap is formed between where container 15 is connected to the upper portion and the membrane), a passive vent (25) comprising a filter (refer [0029]-[0030]) and containing a passageway in the portion of the filter collar, wherein gas in the atmosphere surrounding the vacuum filter device is pulled through the vent and the filter into the gap and inlet on an upstream side of the membrane(s) as a liquid passes through the membrane (refer description in [0025]-[0030]), an outlet located beneath the membrane(s) (lower part 13 comprises an outlet), a reservoir (16) located below and adjacent the outlet for receiving filtrate that has passed through the membrane(s) and outlet, a line having a bore (24) throughout from an interior of the collar adjacent the outlet to an exterior of the collar, the line being adapted to be connected to a source for drawing the liquid through the membrane(s) and into the reservoir (refer [0026]).
The portion forming a gap between the inlet and the membrane has a cylindrical shape in the device of Clark (refer fig. 1, 2, 3, 4, 6 and 7). Clark does not disclose that the portion is domed shaped portion.
Kraus teaches a vacuum filter vacuum filter device comprising a filter collar having a lower (10b) and a top (10a) portion disposed from one another, the top portion having an inlet (14) with a coupling device for attachment to a supply container when in use, the inlet being located above one or more membranes (20), wherein the inlet comprises a domed portion forming a gap between the inlet and the membrane (refer the gap formed in top portion 10a between the membrane and the inlet).
Selection of shape of the gap portion in top part of the collar of Clark would have been an obvious matter of design choice to one of ordinary skill in the art because Kraus establishes that providing a gap portion in domed shape is known in the art. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 as being unpatentable over US 2004/0188344 to Scott have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777